 



Exhibit 10.1

March 29, 2005

NOTICE TO EMPLOYEE: Samuel W. Miller

     This Letter Agreement includes a release under the Federal Older Workers
Benefit Protection Act. You are advised to consult an attorney prior to signing
this Letter Agreement and you have 21 days in which to consider doing so.
Moreover, upon signing this Letter Agreement, you have seven (7) days thereafter
to revoke it. In order to exercise your right to revoke the Letter Agreement
during the seven (7) day revocation period, you must provide written notice of
revocation to LaNette Zimmerman.

Very truly yours,

/s/ LaNette Zimmerman
LaNette Zimmerman
EVP of Human Resources and Communications

- 1 -



--------------------------------------------------------------------------------



 



March 29, 2005

Mr. Samuel W. Miller
3605 Rural Fox Drive
St. Charles, Illinois 60174

Dear Sam:

This Letter Agreement confirms our decision concerning your employment status.
As we discussed, your employment with NiSource Corporate Services Company will
be terminated. If you sign this Letter Agreement, it will constitute the mutual
agreement between you and NiSource Corporate Services Company (“the Company”
which, as used herein, shall mean NiSource Inc. or any of its affiliates or
subsidiaries, including NiSource Corporate Services Company; except in
Exhibit 1, references to “NiSource” shall mean exclusively NiSource Inc.)
regarding the terms of your resignation from employment.



  1.   Employment Status         Unless you are discharged for cause (which
would include but not be limited to a breach of Paragraph 8 or 12 of this Letter
Agreement), you will continue as an active employee of the Company through
September 2, 2005 (Separation Date) for certain purposes, including
participation in all Company employee benefit plans and for purposes of vesting
any restricted or contingent stock in NiSource owned by you. Thereafter, you
will be eligible to receive a severance payment as described in Paragraph 3
below, provided that you execute a release at that time in the form attached as
Exhibit 1 hereto.     2.   Business Transition         You will not be required
to report to your Company office or perform your management duties after
March 31, 2005 although you may be required to render services as requested to
ensure a smooth business transition between March 31, 2005 and September 2,
2005. You will resign from your officer positions effective March 31, 2005 and
will fulfill all reporting obligations through March 31, 2005. After your
Separation Date, should the Company require further transition services, the
Company will compensate you for your time at a rate of $200.00 per hour, or a
daily rate of $1000 if you exceed 4 hours per day, and the Company agrees to
reimburse you for any reasonable expenses incurred such as meals or travel in
association therewith so long as the Company has approved them prior to being
incurred. As part of your transition services before and after the Separation
Date, you agree, at the request of the Company’s counsel, to prepare for, and
provide testimony at trial or deposition in any litigation in which the Company
is involved. Your employment, retention and compensation under this Letter
Agreement will not be dependent on the outcome of any litigation or

- 2 -



--------------------------------------------------------------------------------



 



      the content of any testimony that you provide therein (other than the
truthfulness thereof).     3.   Severance Payment         You will receive a
lump sum payment in the amount of $500,000, which equals 52 weeks of base salary
at the rate in effect on the Separation Date. This lump sum payment will be
subject to legally mandated deductions for Social Security and federal, state
and local taxes. In addition, you will receive a lump sum payment equivalent to
130% of 52 weeks of COBRA (as described in Paragraph 5) continuation coverage
premiums in lieu of any continued medical, dental, vision and other welfare
benefits offered by the Company.     4.   Vacation         You are eligible to
receive a lump sum payment representing compensation for your accrued and unused
vacation as of September 2, 2005. This payment will be subject to
legally-mandated deductions for Social Security and federal, state and local
taxes, as well as deductions for any contributory benefit plans in which you
elect to continue participation.     5.   COBRA Coverage         The termination
of your employment is a qualifying event under the Consolidated Omnibus Budget
Reconciliation Act (“COBRA”). The Company will notify you and/or your dependents
of the insurance coverage which you may continue on a self-pay basis as provided
by COBRA upon termination of your employment.     6.   Long Term Incentive Plan
and Restricted Stock Grant         You will continue to be treated as an active
employee of the Company through September 2, 2005 for purposes of your
Restricted Stock Agreement dated September 3, 2002 and the NiSource Inc. 1994
Long Term Incentive Plan, including the vesting of any contingent shares,
restricted stock or stock options, which vest on or before September 2, 2005.
You agree to forfeit any Restricted Shares awarded you as part of the current
TARSAP and any other Restricted or Contingent Shares which have not vested as of
September 2, 2005.     7.   Outplacement Assistance         You will be eligible
for a defined package of Company-paid outplacement assistance services for a
maximum of twelve months through the consultant of the Company’s choice.    
8.   Restrictive Covenants         Notwithstanding the restrictions in the
NiSource Outsourcing RFP, the Company agrees that it will not unreasonably
withhold its consent to waive those restrictions for you provided that: 1) you
do not discuss employment with

- 3 -



--------------------------------------------------------------------------------



 



      Accenture, IBM or one of their affiliates until at least 60 days after
your Separation Date; 2) you do not become an employee of, a consultant to or
enter into any compensation arrangement with Accenture, IBM or one of their
affiliates until at least one year after your Separation Date; and 3) you do
not, in any future employment with Accenture or IBM or one of their affiliates,
render services to NiSource or its affiliates or consult with any other
employees of such companies who do render services or make proposals to render
services to them, and you will not use any non-public information regarding
NiSource in providing services to any other client/customer of Accenture or IBM
or any of their affiliates. These obligations will be in addition to, and not in
substitution for, your continuing legal obligation as a former executive officer
of NiSource to protect all confidential information and trade secrets of
NiSource. Any breach of this Paragraph 8 constitutes a material breach of this
Agreement.     9.   Indemnification         If appropriate, you will be entitled
to indemnification by the Company pursuant to its by-laws in effect on March 31,
2005 notwithstanding any change made thereafter, except as such change may be
required by law. If appropriate, you will also be entitled to coverage under the
directors and officers liability insurance coverage maintained by the Company
(as in effect from time to time) to the same extent as other former officers of
the Company.     10.   NiSource Re-Employment         If you seek re-employment
with any NiSource Company and are subsequently rehired within twelve months of
your Separation Date, as a condition of re-employment you must agree to repay
your severance payment on a pro rata basis as of the rehire date. If you are
rehired and your position is subsequently eliminated, the Company reserves the
right to base any future severance payments on your rehire date.     11.  
Return of Property         You agree to return to the Company any and all of its
property (except as provided below), including but not limited to, keys,
employee identification or security access cards, telephones, PDA and credit
cards on or before March 31, 2005. You will be permitted to retain ownership of
the car which the Company provided to you during your employment and to retain
ownership of the cell phone and laptop computer together with their accessories
which the Company provided to you during your employment after you have returned
the laptop computer to the Company for deletion of appropriate information.    
12.   Confidentiality         You acknowledge that preservation of a continuing
business relationship between the Company and its respective customers,
representatives, and employees is of critical importance to the continued
business success of the Company and that it is

- 4 -



--------------------------------------------------------------------------------



 



      the active policy of the Company to guard as confidential certain
information not available to the public and relating to the business affairs of
the Company. In view of the foregoing, you agree that you shall not disclose to
any person or entity any such confidential information that was obtained by you
in the course of your employment by the Company without the prior written
consent of the Company. It will not be considered a violation of this
Paragraph 12 if you are required to disclose confidential information pursuant
to a lawful subpoena, provided you give the Company notice that you have been
served with such a subpoena immediately upon receiving service.        
Moreover, you agree that upon termination of your employment, you will promptly
deliver to the Company all documentation and other materials relating to the
Company’s business or the business of any NiSource company which are in your
possession or under your control, including customer and potential customer
lists, product lists, and marketing material, whether in written or electronic
data form; and you will delete, destroy or discard all copies of such
confidential information remaining in your possession.         You further
acknowledge and agree that the Company’s remedy in the form of monetary damages
for any breach by you of any of the provisions of this Paragraph 12 or of
Paragraph 8 may be inadequate and that, in addition to any monetary damages for
such breach, the Company shall be entitled to institute and maintain any
appropriate proceeding or proceedings, including an action for specific
performance and/or injunction.     13.   Release of Claims         In
consideration of the payment and benefits described above, you, on behalf of
yourself and your heirs, executors, and administrators, fully and finally
settle, release, and waive any and all local, state (including but not limited
to the Indiana Civil Rights Act and the Illinois Human Rights Act), and federal
civil, common law, statutory (including, but not limited to, the Age
Discrimination in Employment Act of 1967, Title VII of the Civil Rights Act of
1964, the Americans with Disabilities Act of 1990, the Family and Medical Leave
Act of 1993, and the Employee Retirement Income Security Act of 1974, as those
Acts are amended), and equitable claims against the Company and all of its
former and current directors, officers, employees, stockholders, attorneys,
agents, predecessors, successors, representatives and assigns, in their personal
and corporate capacities (“Released Parties”) occurring or arising prior to you
signing this Letter Agreement.         You acknowledge and agree that this
release is being given only in exchange for consideration to which you are not
otherwise entitled. The Company agrees that nothing in this Agreement waives or
releases any claims you may have involving the enforcement of the terms and
conditions of this Agreement.

- 5 -



--------------------------------------------------------------------------------



 



  14.   Covenant Not To Assert Claims         You warrant that you have not
initiated or filed any claims of any type against any Released Party with any
court or governmental or administrative agency and covenant that you will not do
so in the future with regard to any claim released herein nor will you
voluntarily assist others in doing so. This is not intended to waive any
unwaivable right you may have to participate in proceedings against the Released
Parties, but you agree to waive any relief which may be obtained from such
participation.     15.   Outstanding Charges         You hereby agree to pay the
Company any outstanding amounts owed to the Company, and further agree that by
signing this agreement you hereby authorize the Company to deduct any
outstanding charges from your severance payments.     16.   Governing Law    
    This Letter Agreement shall be construed in accordance with the laws of
Indiana.     17.   Severability         In the event that one or more of the
provisions contained in this Letter Agreement shall for any reason be held to be
invalid, illegal or unenforceable in any respect, the Company shall have the
option to enforce the remainder of this Letter Agreement or to cancel it.    
18.   Non-Disclosure         Except to the extent that disclosure is required to
enforce your rights under this Letter Agreement or otherwise is required by
subpoena, order of court or other governmental or administrative directive,
compliance with which is mandatory, you expressly agree to keep the terms of
this Letter Agreement strictly confidential and that you will not disclose the
terms of this Letter Agreement to anyone other than your spouse, your legal
counsel or your tax advisor, provided that they each agree to preserve the
confidentiality of the terms of this Letter Agreement.         You agree not to
disparage or portray the Company in a negative light.         Nothing herein
should be construed as a limitation on your ability to consult with your counsel
or with an administrative agency.     19.   Complete Agreement         You
acknowledge that in accepting this Letter Agreement, you have not relied upon
any representation or promise other than those expressly stated in this Letter
Agreement.

- 6 -



--------------------------------------------------------------------------------



 



      This Letter Agreement and the documents specifically referred to herein
constitute the complete understanding between you and the Company relating to
your separation and supersede any and all prior agreements, promises,
representations or inducements, no matter their form, concerning your employment
with the Company. No promises or agreements made subsequent to the execution of
this Agreement by these parties shall be binding unless reduced to writing and
signed by authorized representatives of these parties.     20.   Important
Information         You acknowledge that the Company has advised you take up to
21 days to consider the terms and conditions outlined above, and that the
Company has also advised you to consult an attorney before signing this Letter
Agreement. You also have the right to revoke your execution of this Letter
Agreement within 7 days after execution in accordance with the Notice To
Employee attached hereto.         If you accept the terms and conditions
outlined above, including Paragraph 13, please sign both copies of this Letter
Agreement in the space provided below to signify your acceptance, and return
both copies to LaNette Zimmerman by April 19, 2005, on which date this offer
will expire if not accepted. If you accept the terms and conditions outlined
above, your acceptance is in lieu of any and all other severance programs
offered by the Company and you knowingly and voluntarily waive participation in
all other severance programs offered by the Company. You acknowledge that the
Company’s performance under this Agreement constitutes full and complete payment
of all amounts due to you from the Company and constitutes additional
consideration to which you are not otherwise entitled.

Very truly yours,

/s/ LaNette Zimmerman
LaNette Zimmerman
EVP of Human Resources and Communications


Accepted:

             
/s/ Samuel W. Miller
      Date:   April 1, 2005
 
           
Samuel W. Miller
           
 
           
Witness:
           
 
           
/s/ Peter V. Fazio, Jr.
      Date:   April 1, 2005
 
           
Peter V. Fazio, Jr.
           

- 7 -



--------------------------------------------------------------------------------



 



EXHIBIT 1
GENERAL RELEASE

Attn: This General Release Should Not Be Signed Prior to Employee’s Separation
Date, September 2, 2005.

     In consideration of the payments and benefits set forth in the Letter
Agreement attached hereto, the sufficiency of which consideration is hereby
acknowledged, I, for myself and my heirs, executors and administrators, do
hereby fully, finally and unconditionally release and forever discharge NiSource
Inc., and all of its parent, sister and subsidiary corporations and all of its
affiliates, as well as all of its former and current directors, officers,
employees, stockholders, attorneys, agents, predecessors, successors,
representatives and assigns, in their personal and corporate capacities
(hereinafter “Released Parties”), from any and all liabilities, actions, causes
of action, claims, rights, obligations, charges, damages, costs, attorneys’
fees, suits, re-employment rights and demands of any and every kind, nature, and
character, known and unknown, liquidated or unliquidated, absolute or
contingent, in law or in equity, enforceable under and local, state, or federal
statute or ordinance, or under the common laws of the United States, from the
beginning of time to the date of this General Release, including but not limited
to, all claims relating to the Age Discrimination in Employment Act of 1967, as
amended, 29 U.S.C.§ 621 et seq. and the specific statutes referred to in
footnote 1 1, any and all claims relative to any agreement relating to my
employment with the Released Parties, including any claims under the doctrines
of defamation, libel, slander, invasion of privacy, intentional infliction of
emotional distress, interference with contractual relations, retaliatory
discharge, whistleblowing, breach of contract, wrongful discharge, breach of
implied contract or implied covenant of good faith or fair dealing, and any
other statute, authority or law, providing a cause of action relating to my
employment with or the termination of my employment with the Released Parties. I
also agree not to sue the Released Parties with respect to the claims covered by
the foregoing General Release.

     I acknowledge that prior to entering into the Letter Agreement to which
this General Release is attached and made a part of, I was advised in writing to
consult with an attorney prior to executing the Letter Agreement and that I was
given a period of at least twenty-one (21) days within which to consider the
Letter Agreement, including the terms of this General Release. Moreover, I was
advised in writing of my right, for seven days following my execution of the
Letter Agreement, to revoke the Letter Agreement



--------------------------------------------------------------------------------

1   Title VII of the Civil Rights Act of 1964, as amended, 42 U.S. C. § 2000e et
seq.; the Employee Retirement Income Security Act, as amended, 29 U.S.C. § 1001
et seq.; the Rehabilitation Act of 1973, as amended, 29 U.S.C. § 701 et seq.;
the Americans with Disabilities Act of 1990, as amended, 42 U.S.C. § 12101 et
seq.; the Family and Medical Leave Act of 1993, 29 U.S.C. § 2601 et. seq.; the
Fair Labor Standards Act, as amended, 29 U.S.C. § 201 et seq.; the Civil Rights
Act of 1866, 42 U.S.C. § 1981 et seq.; the Worker Adjustment Retraining
Notification Act, 29 U.S.C. 2101 § et seq.; the Occupational Safety and Health
Act, 29 U.S.C. § 651 et seq.; the Corporate and Criminal Fraud Accountability
Act of 2002; the Illinois Human Rights Act and the Indiana Civil Rights Act.

- 8 -



--------------------------------------------------------------------------------



 



and thereby decline to execute this General Release. I expressly represent that
I did not revoke the Letter Agreement. Accordingly, I acknowledge and agree that
the Letter Agreement is effective and enforceable.

     I hereby represent that I have read and understand the terms of this
General Release and represent that my execution of this General Release
constitutes my knowing and voluntary act, made without coercion or intimidation.
I understand that this General Release in applicable to any claims arising prior
to the date of this General Release and is binding upon me, my heirs, executors
and assigns.

                Samuel W. Miller    
 
       
Date:
       

       
 
              Witness’ Signature    
 
       
Date:
       

       

- 9 -